DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/CN2019/100563 filed 08/14/2019 which further claim priority to CN 201910497704.7 filed 06/10/2019.

Response to Arguments
The cancellation of claim 4 is noted.
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 01/26/22, with respect to the 35 USC 101 rejection of claims 1-3 and 5-7 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  In particular, the Examiner finds the recited claims as eligible under 35 USC 101, that is they recite elements that integrate any potentially interpreted judicial exception into a practical application. That is they recite elements that apply the methods of chromatic aberration adjustment to the field of computer graphics display processing by particularly reciting the steps of the method are performed with a computer processing unit processing data for the plurality of display screens.
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks, filed 01/26/22, with respect to the 35 USC 102 and 103 rejections of claims 1 and 7-10 have been fully considered 
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 8, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept performing the chromatic aberration adjustment for the plurality of display screens spliced together using a tolerance scope of chromatic aberration and a varying scope of chromatic aberration wherein an adjusting range of chromatic aberration of a middle level of the adjusting levels of chromatic aberration is zero.  Again, the Examiner finds such limitations, in combination and integration with the other recited limitations of the claim, as seen as the major novel aspect of the invention.
In reference to claims 2-3 and 5-7, these claims depend upon allowable claim 1 and are therefore also inherently deemed allowable.
In reference to claims 9-10, these claims depend upon allowable claim 8 and are therefore also inherently deemed allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/11/22